Citation Nr: 1011361	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-13 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD), from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  

In a March 2002 decision by the RO, the Veteran's request to 
reopen the claim of service connection for PTSD was denied.  
In August 2004, the Board reopened and remanded the claim for 
additional development.  By rating action in November 2004, 
the RO granted service connection for PTSD and assigned a 10 
percent evaluation; effective from March 23, 2001.  The 
Veteran disagreed with the rating assigned.  A personal 
hearing at the RO was held in July 2006.  By rating action in 
November 2006, the RO assigned an increased rating to 50 
percent; effective from March 23, 2001.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the Veteran's 
symptoms of PTSD are not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.3, 4.126, 4.130, Part 4, including Diagnostic Codes 9411-
9440 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in May 2001, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical records have been obtained and associated with the 
claims file.  The Veteran was also examined by VA twice 
during the pendency of this appeal.  

Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  




Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  
Separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Factual Background & Analysis

The Veteran contends, in essence, that his psychiatric 
symptoms are much more severe than is reflected in the 50 
percent evaluation currently assigned for his PTSD.  He 
reports that he has no friends or family support system, that 
he does not like to interact with people and isolates himself 
from society, that he has suicidal ideations, and that his 
symptoms had significantly worsened since he stopped drinking 
in 1997.  

In this case, the Veteran's psychiatric picture is 
complicated by several factors including a history of alcohol 
abuse, multiple psychiatric diagnoses, and as indicated by an 
examiner, his tendency to over endorse symptoms to portray 
himself in the worse possible light or to justify services.  
The Veteran's complaints and the mental status findings on 
the two VA psychiatric examinations were not significantly 
different, where the Veteran reported chronic depression, 
irritability, and isolative behavior.  However, the extensive 
VA treatment records show the Veteran as outgoing and 
interacting well with people.  Furthermore, the VA 
examinations, showed that the Veteran was consistently alert 
and well oriented, and his speech was always coherent and 
goal directed.  There was no evidence of gross cognitive 
impairment or any true suicidal or homicidal ideations.  The 
evidence shows that while the Veteran has significant 
functional impairment due to multiple health problems, the 
overall affect of his symptomatology associated with his PTSD 
is not significantly disabling.  

As an initial matter, the Board notes that the Veteran was 
examined by VA psychiatric services on two occasions during 
the pendency of the appeal.  One in September 2004, and the 
other in October 2006.  In the September 2004 examination, 
the examiner provided a detailed discussion of all relevant 
facts, including the Veteran's complaints and his medical and 
occupational history.  The examiner included a detail 
analysis of the psychological tests and his findings on 
mental status examination, and offered a clear and concise 
assessment for his conclusions.  

In this regard, the examiner noted that on prior VA 
psychiatric examinations in 1995 and 1997, the Veteran 
reported that his duty assignment in Vietnam was as a 
switchboard operator in a headquarters company, that he 
denied any specific traumas, such as handling dead or 
wounded, and denied any significant symptoms associated with 
PTSD.  The Veteran reported that he stopped drinking around 
1997, when he became ill from pancreatitis and required 
surgery, but said that he still drinks one or two beers a 
day.  After he "stopped drinking," he found it difficult to 
sleep and reported that "everything" interfered with his 
sleep, including a buzzing sound in his ears.  The examiner 
noted that while the Veteran reported dreams about Vietnam, 
they were different dreams each time rather than recurrent 
dreams, and that it was not clear that they were about events 
that actually occurred.  He also noted that the Veteran's 
description of intrusive thoughts were vague and not specific 
to any particular event that happened to him.  The Veteran 
reported that he becomes angry and yells at his friends and 
family members, and said that his last relationship ended 
several months earlier.  The Veteran reported that he had 
been unemployed since a back injury at work in 1988, and that 
he had hip replacement in 1999, and both hips replaced in 
2004.  

On mental status examination, the Veteran was fully oriented, 
his speech was fluent and grammatical, and he was neatly 
groomed with adequate hygiene.  The Veteran was frustrated 
and angry during the interview and annoyed at having to 
answers questions that he had answered previously, but was 
more cooperative after the reasons for the questions was 
explained to him.  His mood was somewhat depressed and 
irritable, and he gave very vague answers, even with repeated 
follow-ups.  His frequent response was that he did not want 
to remember.  There was no evidence of gross cognitive 
dysfunction and the Veteran denied any visual hallucinations, 
though he did report that he occasionally heard his name 
called out.  He reported feeling depressed, but denied any 
suicidal or homicidal ideations or plans to harm himself, and 
his thought process was clear and linear.  

The examiner noted that while previous examiners found that 
the Veteran did not meet Criteria A for a diagnosis of PTSD, 
some of his reported symptoms were consistent with PTSD, and 
that it was at least as likely as not that he had mild PTSD, 
in addition to a generalized anxiety disorder and major 
depressive disorder.  The examiner also noted that the 
Veteran's responses on psychological testing were not 
consistent with his self-described symptoms.  He noted that 
the Veteran's score on the Combat Exposure Scale were 
exceptionally high for a non combat soldier, and that he 
reported a high number of events that were unlikely to have 
occurred to someone not in the field or on the front lines.  
The examiner opined that it appeared that the Veteran was 
attempting to portray himself in the worse possible light or 
to justify services.  Similarly, the Veteran's responses to 
the PTSD Check List for Military Personnel were exceptionally 
high for a non-combat soldier and exceed the cutoff for 
probable PTSD based on responses by combat soldiers diagnosed 
with PTSD.  In addition, he noted that the Veteran reported 
symptoms on the test that he specifically denied during the 
clinical interview, suggesting over-endorsement or response 
bias.  The Veteran's responses on the Beck Inventory 
reflected severe depression.  The diagnoses included 
generalized anxiety disorder, major depressive disorder, 
alcohol dependence, by history, and PTSD, mild.  The Global 
Assessment of Functioning (GAF) score was 50.  

The examiner commented that, consistent with the findings 
from the previous examinations, the Veteran met the criteria 
for a diagnosis of generalized disorder, alcohol dependence, 
and depression, and opined that his depression appeared to be 
related to his severe physical disabilities, unemployability, 
and boredom.  Although a specific stressor could not be 
identified and linked to his symptoms, the examiner also 
opined that it was at least as likely as not that the Veteran 
had PTSD, given the fact that he served in Vietnam.  He 
indicated that many psychosocial problems that the Veteran 
had since his discharge from service were linked to his 
generalized anxiety disorder and alcohol abuse, and that it 
was unclear how, if at all (emphasis added), any symptoms of 
PTSD had exacerbated or worsened the Veteran's functioning 
because of the lack of specific information from the Veteran 
or from the medical evidence of record.  

When examined by VA in October 2006, the examiner indicated 
that the claims file was reviewed and included a description 
of the Veteran's complaints and the findings on mental status 
examination.  The Veteran reported many symptoms of 
depression, including being sad most of the time, loss of 
interest and pleasure in previously enjoyed activities, low 
self esteem, suicidal ideations, crying spells, restlessness 
and agitation, low energy and fatigue, increased sleep 
difficulties, and difficulty concentrating.  The Veteran 
reported that he lived with his mother, but that they didn't 
talk to each other, and said that he did not have any close 
friends.  He reported that he drinks beer and coffee at a 
local Junior Mart in town and makes small talk with people 
who come in.  He said that he's gotten to the point that he 
doesn't want a relationship with a women any more and is more 
isolated than ever before.  The Veteran reported that he was 
more irritated and angry, speaking his mind more, often 
loudly with cursing, and that it was more difficult to be 
around people unless he has a few drinks.  

On mental status examination, the Veteran was casually 
dressed but disheveled.  His appeared restless and tense with 
rapid speech.  His affect and behavior were appropriate and 
his mood was anxious and depressed.  He was well oriented, 
and his thought process and content were unremarkable.  The 
Veteran denied any hallucinations, delusions, or homicidal 
ideations, and his insight and judge was intact.  There was 
no evidence of obsessive or ritualistic behavior, panic 
attacks, or violent episodes.  The Veteran reported that he 
sometimes thinks he would be better off dead, but would never 
act on it, and said that while he has a quick temper, he does 
not become violent.  His remote memory was mildly impaired 
and his recent and immediate memory was moderately impaired.  

The examiner noted that the Veteran's psychological test 
scores were similar to the scores from the prior examination 
and suggested over-reporting on the PTSD Checklist for 
Military Personnel.  His scores on the Beck Depression 
Inventory were indicative of severe depressive symptoms.  The 
diagnoses included PTSD and major depressive disorder, and 
the GAF score was 47.  The examiner commented that the 
Veteran was significantly impaired by PTSD symptoms and 
depressive symptoms, and opined that his depressive symptoms 
were related to his PTSD.  

The Board finds the 2004 VA examination to be a more accurate 
depiction of the Veteran's condition.  For example, while the 
2006 examiner indicated that the Veteran reported recurrent 
and intrusive distressing recollections, recurrent dreams, 
and feeling as if the traumatic event was recurring, neither 
the Veteran nor the examiner offered any specific information 
concerning what it was that was being recalled.  As pointed 
out by the VA examiner in September 2004, the Veteran has 
never provided any specific stressor information regarding 
his alleged traumatic experiences in Vietnam.  The prior 
examiner noted that the Veteran's descriptions were vague and 
questioned whether the reported recollections and dreams were 
actual events that he experienced.  

Additionally, the Board has serious reservations concerning 
the Veteran's ability to provide accurate and reliable 
information.  Although the Veteran asserted that his PTSD 
symptoms had worsened since he stopped drinking when being 
evaluated for VA compensation purposes, he never mentioned 
any such problems with PTSD when treated by VA for his 
numerous unrelated health problems from 2002 to 2004.  The 
evidentiary record includes more than two volumes (claims 
files) of VA in- and outpatient reports showing treatment for 
various physical problems from December 2002 to July 2004, 
yet there is not a single reference to any psychiatric 
complaints or findings related to his service in Vietnam or 
to PTSD.  While the Veteran complained of sleep disturbance, 
anxiety, and irritability on numerous occasions, he reported 
that his symptoms were due to chronic pain from his physical 
problems.  (see, e.g., July 2004 VA Intake note).  It seems 
reasonable to expect that if the Veteran had increased 
symptomatology related to PTSD, as he now claims, he would 
have at least mentioned it at some point during the two years 
of regular treatment by VA.  

Similarly, while the Veteran contends that he has no friends 
or family support system and that he doesn't get along with 
people and isolates himself, the same VA treatment records 
showed that he gets along well with other patients and has a 
good relationship with all of the VA medical personnel.  
(see, e.g. June 2004 VA note).  A VA recreation note dated in 
May 2005, indicated that the Veteran had participated in 
regular weekly bingo sessions during his first admission and 
continued to participate during his current admission.  
Although the Veteran attempted to portray himself a loner, 
without any support system, and that he was difficult to get 
along with, he reported on examination in October 2006, that 
part of his daily routine was to go down to the local 
convenience store for coffee or a beer and to converse with 
other patrons.  Similarly, when being discharged from the VA 
hospital in February and again in April 2004, the Veteran 
reported that would not have any problems because he had a 
good support system with his family.  The fact that the 
Veteran reported that he sometimes gets irritated and yells 
at his friends; that he interacts with various people who 
come into the local convenience store on a frequent basis; 
that he participated in group activities while hospitalized, 
and that he has a good rapport with all of the VA medical 
personnel who have treated him over the years contradicts his 
assertions that he is a loner and isolates himself from 
society.  Thus, the Veteran's assertions in this regard in 
the context of his VA examination are of questionable 
reliability.  

In this case, the Veteran's principal symptoms included 
depression, sleep impairment, irritability and anxiety.  
However, there were no reported symptoms of impaired impulse 
control, disorientation, suicidal ideation, obsessional 
rituals, near-continuous panic, impaired intellectual 
functioning, or impaired judgment.  The Veteran's thought 
processes were goal directed, logical, and coherent, and he 
displayed no evidence of a thought disorder or psychosis.  In 
short, the evidence of record does not show that the 
Veteran's symptomatology is reflective of the severity and 
persistence to warrant an evaluation in excess of 50 percent.  

The Board also observes that the Veteran was assigned GAF 
scores of 47 and 50 on the two VA examinations discussed 
above.  The GAF score is an indicator of the examiner's 
assessment of the individual's overall functioning.  However, 
the Board is not required to assign a rating based merely on 
such score.  

In this case, the VA examination in September 2004 stated, 
specifically, that the Veteran's PTSD symptoms were no more 
than mild.  While the Board has considered the degree of 
functioning as evidenced by the reported scale scores, they 
are but one factor for consideration in assigning a rating in 
this case.  As outlined above, the Board finds that when all 
of the evidence and findings contained therein are 
considered, including the degree of functioning as evidenced 
by the reported scales, the Board concludes that the Veteran 
has not been shown to have met the criteria for an evaluation 
in excess of 50 percent for PTSD.  

The material question at issue is whether the Veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater.  38 C.F.R. § 4.130 (2009).  

In this case, the evidence as a whole does not reflect that 
the Veteran's PTSD symptoms are of such severity to warrant a 
rating in excess of 50 percent.  Accordingly, the Board 
concludes that the Veteran does not meet or nearly 
approximate the level of disability required for an 
evaluation in excess of 50 at anytime during the pendency of 
this appeal.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has 
acknowledged that the Board cannot assign an extraschedular 
rating in the first instance, but found that the Board must 
specifically adjudicate whether to refer a case for such an 
evaluation when the issue is either raised by the claimant or 
is reasonably raised by the evidence of record.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  Accordingly, 
the Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2009).  

In this regard, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology, and is found inadequate, 
the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this regard, the Veteran does not claim nor does the 
record show any periods of hospitalization for his PTSD, nor 
is there any objective evidence of marked interference with 
employment due solely to the service-connected disability.  
In this case, the manifestations of the Veteran's disability 
are consistent with the schedular criteria, and there is no 
objective evidence that the manifestations of his disability 
are unusual or exceptional.  In sum, there is no indication 
that the average industrial impairment from the Veteran's 
PTSD would be in excess of that contemplated by assigned 
evaluation.  Therefore, referral of this case for 
extraschedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim for a total 
rating based on individual unemployability (TDIU) is part of 
an increased rating claim when such claim is expressly raised 
by the Veteran or reasonably raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not 
expressly raised by the Veteran or reasonably raised by the 
record.  In this regard, the Veteran has not indicated, nor 
does the evidence otherwise show, that he is unemployed due 
to his PTSD.  The record shows that the Veteran has been 
unemployed for many years due to a back injury from an 
industrial accident.  As such, further consideration of a 
TDIU is not warranted.  


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


